Citation Nr: 0418517	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-11 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (claimed as a back injury).  


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In February 2004, the matter was remanded by the Board.


REMAND

As part of the February 2004 remand, the Board noted that the 
veteran had not been informed of VA's statutory duty to 
assist him in obtaining the evidence necessary to 
substantiate his claim and directed that the RO ensure 
compliance with VA's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
unfortunately, it does not appear that the Board's 
instructions in its February 2004 remand were fully carried 
out, as the veteran still has not been informed of VA's 
statutory duty to assist.  

Additionally, under 38 C.F.R. § 3.159(e), the RO must inform 
the appellant of VA's inability to obtain treatment records.  
Here, for example, it appears that VA has been unable to 
obtain certain treatment records, to include those from Spine 
Memphis Orthopedic Clinic and Eastmoreland Internal Medicine.  
On remand, the RO should ensure that all identified private 
health care providers have either been obtained, or are 
unobtainable.  In addition, the RO should ensure that the 
appellant has been informed of all private health care 
providers whose records are deemed to be unobtainable in 
compliance with 38 C.F.R. § 3.159(e).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  In this regard, the RO 
is to send a letter to the veteran 
informing him of VA's statutory duty to 
assist him to assist him in obtaining the 
evidence necessary to substantiate his 
claim and, additionally,  request that he 
submit any pertinent evidence in his 
possession pertaining to his claim.  The 
RO should ensure that the letter is in 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should ensure that the records 
of all identified private health care 
providers have either been obtained, or 
are unobtainable.  If any records from 
identified private health care providers 
are deemed to be unobtainable, the 
appellant should be so informed.  The 
letter must inform the appellant of what 
efforts VA made to obtain the records, 
and a description of any further action 
VA will take regarding the claim, 
including notifying the appellant that VA 
will decide the claim based on the 
evidence of record unless he submits the 
records from any identified private 
health care provider whose records are 
deemed to be unobtainable.  In this 
regard, the appellant should be informed 
that he is ultimately responsible for 
providing the evidence.  

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




